Citation Nr: 0329410	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-04 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to an evaluation in excess of 30 percent for 
a major depressive disorder.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1978.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1999 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In March 2001, the Board remanded the case to the RO for 
further development.  After completing the requested 
development, the RO returned the case to the Board for 
further appellate consideration.

The issues of entitlement to an increased disability rating 
for the veteran's service-connected major depressive disorder 
and entitlement to TDIU benefits are addressed in the Remand 
below.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
for an increased rating for his service-connected asthma.  

2.  The veteran's asthma is manifested by subjective 
complaints of shortness of breath, chest tightness, and 
wheezing, and current objective findings of daily use of 
multiple inhalers and oral medications; however, the asthma 
does not require monthly visits to a physician for care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

3.  Pulmonary function testing (PFT) reveals FEV-1 in the 64 
to 78 percent range and FEV-1/FVC in the 58 to 62 percent 
range.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for an increased rating for his asthma.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By various 
correspondence from the RO as well as the statement of the 
case and supplemental statements of the case issued during 
the course of the appeal, the veteran was informed of the 
provisions of the VCAA including VA's duty to notify him 
about his claim and its duty to assist him in obtaining 
evidence for his claim.  In particular, by letter dated in 
June 2001, he was informed of the evidence necessary to 
establish entitlement to the benefits sought, what VA had 
done to help him with his claim, what evidence was still 
needed from him, and what he could do to help with his claim.  
VA has informed the veteran that what was required of him was 
that he present himself for examinations.  That he present 
himself for examination was all that he was required to do to 
provide evidence in support of his claim.  Thus, the RO has 
complied with the requirements set forth in Quartuccio that 
VA inform the veteran as to what portion of the evidence he 
was required to produce or obtain.  The veteran did in fact 
report for examinations for disability evaluation purposes.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 C.F.R. § 3.159(c).  Thus, VA is required to obtain all 
pertinent VA treatment records.  In the present case, VA 
treatment and examination reports have been received.  In 
addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
pertaining to his claim for an increased rating for asthma 
that has not been associated with the claims folder.  As VA 
has secured all medical records that the veteran has 
identified pertinent to this claim, VA's duty to assist the 
claimant in this regard is satisfied.  

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded several VA examinations in 
conjunction with his claim.  The reports of these 
examinations along with the other evidence of record are 
sufficient to decide the veteran's claim.  38 U.S.C.A. § 
5103A(d)(1).

VA has completed all development of this claim that is 
indicated.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefits sought, what 
VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim for an increased rating for his service-
connected asthma have been satisfied.


Evidentiary Background:  Service medical records indicate 
that a medical board found that, while the veteran had asthma 
that predated his active service, this disability was 
aggravated by his active service.  Service connection for 
asthma was initially awarded by means of an April 1980 rating 
decision with assignment of a disability evaluation of 10 
percent.  

By rating action dated in September 1988, the disability 
evaluation for the veteran's service-connected asthma was 
increased to 30 percent as the evidence showed severe airflow 
obstruction with slightly reduced vital capacity.

VA medical records, private medical records, and records from 
the New Mexico State University Student Health Center show 
that the veteran sought treatment for asthma related 
conditions since 1977.  This treatment includes numerous 
visits to the emergency room for exacerbations of his asthma 
in the late 1970s and 1980s. 

The post service medical evidence also shows that the veteran 
developed an acquired psychiatric condition secondary to his 
service-connected asthma.  In August 1992, the veteran was 
hospitalized at a VA medical facility for treatment of a 
depressive disorder and a personality disorder.  A statement 
from a private psychiatrist, dated in December 1992, 
indicates that the veteran had been receiving treatment for 
major depression that resulted from job loss and disability 
stemming from his asthma.  Subsequent VA medical records show 
continued treatment for major depression, asthma, and a 
personality disorder. 

In January 1994, the Social Security Administration (SSA) 
awarded Social Security disability benefits to the veteran 
from November 1992.  The SSA determined that the veteran's 
severe asthma and depression with a personality disorder 
combined to cause severe impairment resulting in the 
veteran's incapacity to perform even a full range of 
sedentary work.  
 
In March 1998, the veteran underwent a VA pulmonary function 
test (PFT).  His Forced Vital Capacity (FVC), before 
bronchodilator, was recorded as 83.3 percent of predicted 
value.  His Forced Expiratory Volume (FEV-1), before 
bronchodilator, was recorded as 59.8 percent of predicted 
value.  The ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) was 57 percent.  After 
using a bronchodilator, his FVC was 96.7 percent of predicted 
value and his FEV-1 was 69.8 percent of predicted value.  His 
FEV-1/FVC after bronchodilator was 58 percent.  The examining 
physician noted that the FVC was normal and the FEV-1 was 
moderately reduced with reduced FEV-1/FVC ratio.  There was 
significant improvement after bronchodilators.  A moderate 
obstructive ventilatory defect with significant reversibility 
with bronchodilators was noted.

The veteran was afforded a VA respiratory examination in May 
1998.  He was taking Proventil with a nebulizer.  He took 
four puffs of Azmacort, a steroid, two times a day.  He also 
took three puffs of Atrovent four times a day.  While the 
veteran indicated that his medication helps to relieve his 
symptoms, he reported asthma flare-ups during the spring and 
fall on a daily basis.  He also had flare-ups with cold, wet, 
and rainy weather and with dust and physical exertion.  
During his flare-ups, he had shortness of breath and 
coughing.  He reported that his cough woke him in the middle 
of the night and he had trouble failing asleep.  Because of 
his difficulty sleeping, he was irritable.  The veteran 
reported that he had been terminated from several jobs 
because his asthma caused him to miss work.  He also had 
asthma attacks while at work.  During these attacks, he had 
pain in his chest and a burning sensation in his chest from 
exertion.  His concentration on the job and performance level 
were affected by his asthma.  In 1992, he reported that he 
became "blue, sad, and angry" and sought psychiatric 
treatment.  He denied any anorexia and complained of weight 
gain since taking steroids.  He reported asthma attacks two 
times a week.  His functional status between asthma attacks 
was adequate.  He was able to walk to the store if it was not 
far away.  He avoided certain activities such as climbing 
stairs.  He reported that he sometimes responded well to 
asthma treatments; however, after taking the medication, he 
was jittery and jumpy.  He reported that he had been 
incapacitated approximately 20 to 25 times during the last 
year.  During these incapacitating episodes, he maintained 
bed rest.  Physical examination revealed no flaring of the 
nostrils.  The veteran was noted to exhibit mouth breathing.  
His chest was symmetrical with fair expansion grossly.  He 
was noted to have expiratory wheezes throughout the lung 
fields with no rhonchi or rales.  Breath sounds were slightly 
diminished.  Pertinent diagnoses were asthma, fairly 
controlled on medications with increased use of 
bronchodilator therapy; radiographic findings of right 
basilar atelectasis; and a moderate ventilatory defect.  The 
examiner opined that the veteran's asthma condition brought 
about some psychosocial issues.  

VA outpatient treatment records from February 1998 to April 
1999 show that the veteran sought treatment for his service-
connected asthma and psychiatric disorders.  These records 
show that the veteran tended to have asthma attacks during 
rainy weather.  His exercise tolerance was limited by his 
asthma.  The veteran's asthma resulted in congestion and 
shortness of breath.  In August 1998, the veteran was noted 
to have an audible wheeze with deep inspiration.  Assessment 
of chronic rhinitis and asthma were noted.  A November 1998 
indicates that the veteran woke up wheezing.  This wheezing 
was relieved by one albuterol unit dose.  At the clinic, the 
veteran was asymptomatic.  Examination of his lungs revealed 
end-expiratory wheezes on forced exhalation only.  Assessment 
was acute asthma relieved after albuterol inhalation.  During 
a subsequent appointment at the VA allergy clinic in April 
1999, the veteran complained of chest congestion due to an 
increase in humidity.  He described significant nocturnal 
asthma symptoms.  At that time, he was alert and oriented.  
He was not in respiratory distress and did not have labored 
breathing.  His lungs had good air entry bilaterally with a 
few scattered wheezes on forced exhalation.  Serevent was 
prescribed.

In May 1999, the veteran underwent a medical evaluation with 
Carmel Medical Evaluators.  He reported that his last 
hospitalization was in 1982.  He currently used an asthma-
Cort inhaler, two puffs per day.  He also used a nebulizer, 
Albuterol, once per week.  The veteran was unable to walk 
more than one-half block or one-half flight of stairs without 
becoming short of breath.  He complained of orthopnea.  He 
denied any chest pain, paroxysmal nocturnal dyspnea, or pedal 
edema.  He had never been intubated.  Similarly, he had never 
been on oxygen or Prednisone.  Examination of the lungs 
revealed expiratory wheezing throughout, mostly in the 
anterior and posterior lung fields, bilaterally.  Most of the 
wheezing was noted in the lower lobes of the lungs.  
Pulmonary function test revealed FEV-1 before bronchodilator 
of 2.22 and after bronchodilators of 2.31.  This represented 
78 percent of the predicted value.  His FVC before 
bronchodilators was 3.41 and after bronchodilators was 4.05 
which was 100 percent of predicted.  He had a flow rate of 65 
percent before bronchodilators and 57 percent after 
bronchodilators.  This was interpreted as mild to moderate 
obstructive lung disease, without any improvement with 
bronchodilators. 

In June 1999, the RO received a VA Form 21-4192, Request for 
Employment Information in Connection with Claim for 
Disability Benefits, from Elegance International.  It was 
noted that the veteran had not worked with Elegance 
Internation for the past 12 years.  He was a part time 
employment and there was no further information on him.  

VA outpatient treatment records from June 1999 to June 2001 
show that the veteran continued to receive treatment for his 
service-connected asthma and his psychiatric disorder.  In 
September 1999, he sought treatment for a follow-up of his 
asthma.  He reported that he awoke with dyspnea approximately 
one time week.  This was relieved with 1 to 2 Albuterol 
doses.  He used Albuterol two to three times a day for 
wheezing and dyspnea.  It was noted that he had undergone 
pulmonary function tests in April 1999.  At that time, his 
peak airflow was recorded as 3.4 with a FVC of 2.5 and FEV-1 
of 1.7.  This was interpreted as severe obstructive 
ventilatory defect with marked reversibility consistent with 
asthma.  There was a significant deterioration in the 
spirometric indices and diffusion compared to a March 1998 
study.  Despite the addition of Singulair, the veteran had no 
improvement in his asthma.  

In March 2000, the veteran testified at a hearing held before 
a RO hearing officer.  He reported frequent asthma attacks 
and depression due to his asthma.  These attacks range 
anywhere from 10 minutes to 48 hours.  He reported that he 
could not keep a job or obtain employment due to his asthma.  
He received treatment for his asthma approximately once every 
two months through VA.  He had not been recently hospitalized 
for his asthma or depression.  He reported that he had not 
had to obtain emergency medical treatment for his asthma 
since 1996 as he had a nebulizer at home.  On a typical day, 
the veteran would watch television and go out to see "what's 
happening out in the world."  

At his hearing, the veteran submitted a handwritten calendar 
dated from July 1999 to March 2000 in which he documented his 
asthma attacks.  The number of days in which he reported 
asthma attacks ranged from 6 days in July 1999 to 15 days in 
February 2000.  In May 2001, the veteran submitted a 
handwritten calendar documenting his asthma attacks from 
April 2000 to April 2001.  The number of days in which he 
reported asthma attacks ranged from 7 days in five separate 
months to 15 days in February 2001.  

In July 2001, the veteran underwent examination for 
disability evaluation purposes.  He reported almost daily 
production of sputum which was generally brown or green and 
yellow in color.  He reported a loss of appetite; however, 
his weight had fluctuated from gaining a total of 82 pounds 
to losing 28 pounds.  His net weight gain over the past six 
months was more than 50 pounds.  He described shortness of 
breath after walking one or two blocks and occasionally at 
rest, especially when ill.  He occasionally coughed up blood 
with his phlegm.  He reported asthma attacks occurring two to 
three times a week.  Between these attacks, he generally felt 
well.  His dyspnea was made worse with smoggy or rainy days.  
He believed that he had frequent respiratory infections.  He 
described fatigue and bedrest one or two times per week 
lasting from several hours to all day.  His medications 
included Flovent, 4 puffs twice daily; Serevent by metered 
dose inhaler, 2 puffs twice daily; Albuterol Sulfate by 
handheld nebulizer, 4 or 5 times per month; Lansoprazole, 
daily (for gastroesophageal reflux disease (GERD)); 
Trazodone, 100mg daily; Thiothixene, 10mg, daily; and 
Benzatropine Mesylate, 2mg twice daily.  He walked 30 minutes 
at a time, three times per week.  He reported sleep 
disturbances almost every night.  He also reported that he 
had passed out during asthma attack.  He also reported 
headaches.  He reported wheezing and occasional nocturia.  He 
also produced mucous plugs.  While the veteran reported 
episodes of what he described as depression, the examiner 
noted that he reported that he was currently okay.  The 
examiner noted ambiguity in the claims folder regarding the 
correct diagnosis of the veteran's psychiatric disorder with 
some providers considering the veteran to have episodes of 
depressions and others considering him to have schizophrenia.  
The examiner noted that the veteran was "strikingly ill 
kempt, apparently dirty, and malodorous."  He was friendly 
and in no evident distress.  Integument was unclean and his 
clothing was "grimy."  Auscultation revealed only 
expiratory wheezes which appeared to the examiner to be due 
to forced exhalation.  The veteran was alert with an affect 
within normal limits.  His knowledge was marginally 
appropriate and his recent and remote memory was intact.  
Pulmonary function testing revealed a pre-bronchodilator FVC 
of 4.25 liters, which was 87 percent of predicted value; a 
pre-bronchodilator FEV-1 of 2.139, which was 59 percent of 
the predicted value; and a pre-bronchodilator FEV-1/FVC of 56 
percent.  The medical report notes significant response 
following the administration of bronchodilators.  After 
bronchodilators, the FVC was recorded as 4.60 liters which 
was 94 percent of the predicted value; the FEV-1 was recorded 
as 2.83 which was 70 percent of the predicted value; and the 
FEV-1/FVC ratio was 62 percent.  These findings were noted to 
represent severe airway obstruction and suggested mild 
deterioration with repetitions.  Chest radiograph was within 
normal limits save for suggestion of central airway 
bronchiectasis.  With respect to the veteran's psychiatric 
disorder, the examiner wrote "I do NOT believe [the 
veteran's psychiatric disorder] is anyway secondary to his 
airway obstructive disorder." (Emphasis in original 
examination report).  The examiner further noted that the 
veteran was mildly to moderately impaired by his airway 
obstruction.  The veteran was able to walk as much as two 
blocks on most days and exercised for 30 minutes at a time, 
three times a week.  The examiner noted that "this degree of 
impairment would interfere with very heavy work but should 
not interfere on most days with light work.  However, a more 
significant factor impairing his employability is his current 
appearance and unfortunate body odor."  The examiner noted 
that he was not competent to judge whether this was related 
to his psychiatric status.  

In April 2002, the veteran submitted a handwritten calendar 
documenting his asthma attacks from May 2001 to February 
2002.  The number of days in which he reported asthma attacks 
ranged from 7 days in August 2001 to 12 in June 2001.  The 
veteran indicated that on the days of his asthma attacks he 
used either an inhaler or nebulizer for relief.  

VA outpatient treatment records dated from April 2001 to 
October 2002 show continued treatment for the veteran's 
service-connected asthma.  These record show that the veteran 
chronic obstructive pulmonary disease (COPD) and asthma with 
wheezing approximately 2 to 3 times a week including 
nocturnal symptoms.  He also had shortness of breathe after 
walking 30 minutes.  In August 2002, the veteran's medication 
was changed to Combivent 4 puffs four times a day with 
spacer.  He was to continue on Serevent and Flovent with a 
space.  A program of Prednisone was begun.  A follow-up 
treatment record dated in October 2002 indicates that his 
asthma was poorly controlled despite optimal management for 
moderate, persistent, and severe asthma.  The veteran was on 
his final day of his prednisone treatment; however, he had no 
significant improvement in his symptoms.    

Pulmonary function tests dated in October 2002 show severe 
obstruction with significant reversibility and normal DLCO.  
Pre-bronchodilator FVC was 2.54 liters, which was 53.5 
percent of predicted.  Pre-bronchodilator FEV-1 was 1.34 
liters, which was 36.6 percent of predicted value.  FEV-1/FVC 
was 53 percent.  After using a bronchodilator, the veteran's 
FVC was 3.85 which was 81 percent of predicted value; his 
FEV-1 was 2.37 which was 64.8 percent of predicted value; and 
his FEV-1/FVC was 62 percent.  The pulmonary function test 
report notes that there was a moderate decrease in FVC before 
bronchodilators and a severely reduced FEV-1 before 
bronchodilators.  After bronchodilators, the FVC was normal 
and the FEV-1 was moderately reduced.  There was moderate to 
severe decrease in FEV-1/FVC before and after 
bronchodilators.  The findings were consistent with moderate 
to severe obstructive ventilatory defect.

In February 2003, the veteran submitted a handwritten 
calendar documenting his asthma attacks from December 2001 to 
March 2002.  The number of days in which he reported asthma 
attacks ranged from 6 days in June 2002 to 15 days in April 
2002. 

Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003). 

The RO has rated the veteran's bronchial asthma under 
Diagnostic Code 6602.  Under pertinent VA regulations, 
pulmonary function testing (PFT) with an FEV-1 less than 40-
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications warrants a 100 percent rating.  An 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids warrants a 60 percent rating.  An FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication 
warrants a 30 percent rating.  Finally, an FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy 
warrants a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2003).  In the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Analysis:  The evidence, as set forth above, shows that the 
veteran's service-connected asthma is presently manifested by 
complaints of asthma attacks, shortness of breath, wheezing, 
and a burning sensation in his chest.  

However, based on a review of the evidence, the Board finds 
that there is no basis to assign an evaluation in excess of 
30 percent for asthma.  As noted above, under the pertinent 
rating criteria, a 60 percent evaluation is warranted for 
pulmonary function testing (PFT) at a certain level or with 
at least monthly visits to the physician for exacerbations or 
at least three per courses of systemic steroids per year.  

The Board noted that when the final rule was published in the 
Federal Register amending the criteria for rating diseases of 
the respiratory system, it was noted that one commenter 
recommended that VA specify that pulmonary function be tested 
before bronchodilatation in order to reflect ordinary 
conditions of life.  The response of VA was as follows:

VA disagrees.  The American Lung Association/ 
American Thoracic Society Component Committee on 
Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  The 
results of such tests reflect the best possible 
functioning of an individual and are the figures 
used as the standard basis of comparison of 
pulmonary function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. 46,720, 46,723 (1996).

In this case, the Board observes that the veteran underwent 
PFT testing in March 1998, July 2001, and October 2002.  Of 
note, neither the post-bronchodilator FEV-1 nor the ration of 
FEV-1/FVC was never recorded in the 40 to 55 percent 
predicted range, as required for a rating in excess of 30 
percent.  The lowest score for FEV-1 was 64 percent predicted 
in October 2002.  His ratio of FEV-1/FVC ranged from a low of 
58 percent predicted in March 1998 to a high of 62 in October 
2002.  Therefore, over the course of a four year period (from 
1998 to 2002), the veteran's PFTs have been consistent a 30 
percent rating under Diagnostic Code 6602 which contemplates 
a FEV-1 of 56-70 percent or a FEV-1/FVC of 40 to 55 percent.  
As noted above, a 60 percent rating is available only with a 
FEV-1 in the 40-55 percent predicted range or a FEV-1/FVC in 
the 40-55 percent range.  Therefore, the Board finds that the 
veteran's PFTs support the current 30 percent rating, but no 
more.

Next, there is no evidence of sustained monthly visits to the 
physician for exacerbations of asthma.  In this case, the 
veteran visits his physician on a fairly regular basis but 
those visits have been for follow-up and not for acute 
exacerbations of asthma.  Similarly, the evidence does not 
show that he has had any recent hospitalizations as a result 
of his asthma.  Therefore, the Board finds no evidence of 
monthly visits to the physician for exacerbations and notes 
that outpatient treatment records suggest that his treatment 
has consisted mainly of routine follow-up visits to his 
treating physician. 

Further, the Board recognizes that the veteran has been 
prescribed multiple medications for treatment of asthma, but 
outpatient treatment records show only one treatment with 
systemic steroids (oral or parenteral, as opposed to inhaler) 
from late August 2002 to early October 2002.  Therefore, his 
use of systemic corticosteroids does not satisfy the 60 
percent criteria for asthma.  Accordingly, in view of the 
above, the Board concludes that the evidence supports no more 
than a 30 percent evaluation for bronchial asthma.  

The record clearly establishes that the veteran has 
experienced recurrent episodes of asthma, which have required 
continuous, on-going management with multiple prescription 
drugs to alleviate his symptomatology.  However, the recent 
medical evidence does not show that he has sought emergency 
room treatment for exacerbations of his asthma.  

Moreover, an overall review of the medical evidence suggests 
that the veteran's asthma disability is under relative 
control for rating purposes as he had not had monthly doctor 
visits for exacerbations nor the need for intermittent 
systemic steroids (defined as at least three times per year).  

Therefore, the Board concludes that the veteran's service-
connected asthma is appropriately compensated by the 
assignment of a 30 percent disability evaluation. 
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 30 percent 
disability evaluation is not warranted.    

The Board has also considered the veteran's written 
statements that his asthma is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  Therefore, in the absence of evidence 
of more severe symptoms, the Board finds that the veteran's 
asthma will not support an evaluation in excess of 30 percent 
at this time.


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.


REMAND

The evidence shows that the veteran developed an acquired 
psychiatric condition, variously diagnosed as depression and 
schizophrenia.  Service connection has been established for 
major depressive disorder secondary to his service-connected 
asthma.  Psychiatric examination reports dated in May 1999 
and July 2001 suggest that the veteran also has psychiatric 
symptoms that are attributable to a substance abuse disorder.  
The veteran's representative argues that VA should obtain 
medical opinions reconciling the various diagnoses and 
explaining whether the substance abuse disorder is secondary 
to the asthma.  The Board finds that additional development 
is required to determine the nature and severity of the 
psychiatric disorder which is secondary to the service-
connected asthma.  

Additionally, the United States Court of Appeals for Veterans 
Claims has held that in the case of a TDIU claim, the duty to 
assist requires that VA obtain an examination which includes 
an opinion as to what effect the veteran's service-connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  Therefore, the Board is of the 
opinion that a contemporaneous and comprehensive psychiatric 
examination of the veteran would materially assist in 
resolving this issue.

Accordingly, this case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
severity of all psychiatric pathology 
that is secondary to his service-
connected asthma.  The claims folder 
should be provided to the examiner for 
review.  After reviewing the claims 
folder and examining the veteran, the 
examiner is requested to enter an opinion 
regarding the veteran's current 
psychiatric status, including any current 
psychiatric diagnoses.  The examiner 
should reconcile the various diagnoses 
and explaining whether the substance 
abuse disorder is secondary to the 
asthma.  To the extent possible, the 
examiner should indicate the veteran's 
current level of psychiatric disability 
that is secondary to his service-
connected asthma and offer opinions as to 
what effect this psychiatric impairment 
has on his ability to work and whether 
impairment due to this psychiatric 
pathology and the asthma is so severe as 
to preclude substantially gainful 
employment.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set out.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for his service-
connected major depressive disorder and 
entitlement to TDIU benefits.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



